  Case: 1:17-md-02804-DAP Doc #: 2654 Filed: 09/25/19 1 of 4. PageID #: 416381



                           UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



   IN RE: NATIONAL PRESCRIPTION                        MDL No. 2804
         OPIATE LITIGATION

         This document relates to:                     Case No. 17-md-2804
 The County of Summit, Ohio, et al. v. Purdue
             Pharma L.P., et al.
           Case No. 18-op-45090                        Hon. Dan Aaron Polster


                      HENRY SCHEIN DEFENDANTS’ WITNESS LIST

        Pursuant to Federal Rule of Civil Procedure 26 and the Civil Jury Trial Order, ECF No.

1598, entered on May 1, 2019, (as amended on July 29, 2019), Henry Schein, Inc. (“HSI”) and

Henry Schein Medical Systems, Inc. (“HSMS”) (collectively, the “Schein Defendants”) hereby

disclose the following witnesses who may testify at trial on their behalf, either live or by

deposition testimony. Schein Defendants reserve the right to call any witness identified on any

party’s witness lists (whether or not called), including Defendants’ Joint Witness List, and to call

as a witness other individuals not included on this list for rebuttal, impeachment, authentication

or another purpose not anticipated at this time. Schein Defendants also reserve the right to

supplement and/or to amend their list with any witnesses identified on any party’s witness lists,

including any party who later settles or is severed or dismissed. Schein Defendants reserve the

right to amend, supplement, or otherwise modify this list as necessary. Schein Defendants

reserve the right to call any of these witnesses in their case in chief.




                                                   1
    Case: 1:17-md-02804-DAP Doc #: 2654 Filed: 09/25/19 2 of 4. PageID #: 416382



           At this time, Schein Defendants identify the following witnesses the Schein Defendants

may call to testify live and/or by deposition testimony1 at trial:



      1.    Shaun Abreu*

         Mr. Abreu is the Senior Manager of Verifications for Henry Schein, Inc. Schein
         Defendants anticipate that Mr. Abreu will testify regarding the Controlled Substances Act
         (“CSA”) and related requirements; HSI’s practices, policies, and procedures relating to
         suspicious order monitoring (“SOM”); HSI’s anti-diversion efforts; the responsibilities
         and functions of HSI’s Verifications Department; communications with the Drug
         Enforcement Administration (“DEA”) and industry consultants; and HSI’s opioid sales.
         Schein Defendants anticipate Mr. Abreu will also testify regarding other topics addressed
         in his deposition, any documents introduced into evidence by Plaintiffs of which he has
         knowledge, and any other topics relevant to the allegations in the Complaint, the
         proposed relief, or Schein Defendants’ defenses.
      2. Mike DiBello*
         Mr. DiBello is the former Director of Regulatory Affairs for Henry Schein, Inc. Schein
         Defendants anticipate that Mr. DiBello will testify regarding the CSA and related
         requirements; HSI’s practices, policies, and procedures relating to SOM; HSI’s anti-
         diversion efforts; the responsibilities and functions of HSI’s Regulatory Affairs
         Department, and communications with DEA and industry consultants, as it relates to his
         previous employment with Henry Schein, Inc. Schein Defendants anticipate Mr. DiBello
         will also testify regarding other topics addressed in his deposition or relevant to the
         allegations in the Complaint, the proposed relief, or Schein Defendants’ defenses.
      3. Jeff Peacock*
         Mr. Peacock is the Vice President of Quality Assurance and Regulatory Affairs for Henry
         Schein, Inc. Schein Defendants anticipate that Mr. Peacock will testify regarding the
         CSA and related requirements; HSI’s practices, policies, and procedures relating to
         suspicious order monitoring; HSI’s anti-diversion efforts; the responsibilities and
         functions of HSI’s Regulatory Affairs Department, and communications with DEA and
         industry consultants. Schein Defendants anticipate Mr. Peacock will also testify
         regarding other topics addressed in his deposition or relevant to the allegations in the
         Complaint, the proposed relief, or Schein Defendants’ defenses.
      4. Sergio Tejeda*
            Mr. Tejeda is the Vice President of Quality Assurance and Regulatory Affairs for Henry
            Schein, Inc. Schein Defendants anticipate that Mr. Tejeda will testify regarding the CSA
            and related requirements; HSI’s practices, policies, and procedures relating to SOM;
            HSI’s anti-diversion efforts; the responsibilities and functions of HSI’s Regulatory Affairs

1
  Witnesses listed with an asterisk are witnesses for whom Schein Defendants designated
deposition testimony for trial.
                                                   2
Case: 1:17-md-02804-DAP Doc #: 2654 Filed: 09/25/19 3 of 4. PageID #: 416383



     Department; communications with DEA and industry consultants; and HSI’s opioid sales.
     Schein Defendants anticipate Mr. Tejeda will also testify regarding other topics addressed
     in his deposition, any documents introduced into evidence by Plaintiffs of which he has
     knowledge, and any other topics relevant to the allegations in the Complaint, the proposed
     relief, or Schein Defendants’ defenses.
  5. Robert Maness, Ph.D
     Robert Maness is a Vice President at Charles River Associates. Schein Defendants
     anticipate that Mr. Maness will testify regarding the opinions detailed in his expert reports
     and on matters concerning his knowledge, skill, experience, education, and training. In
     addition, the Schein Defendants anticipate Mr. Maness will testify regarding his
     assessment of the reports and analysis presented by Plaintiffs’ expert witness Craig J.
     McCann.

  6. Milton Tyrrell
     Mr. Tyrrell is a former Staff Coordinator and Unit Chief, Office of Diversion Control,
     Pharmaceutical Investigations Section for the United States Drug Enforcement
     Administration and founder of MAT Solutions, LLC. Schein Defendants anticipate Mr.
     Tyrrell will testify regarding the opinions detailed in his expert report and on matters
     concerning his knowledge, skill, experience, education, and training. In addition, the
     Schein Defendants anticipate Mr. Tyrrell will testify regarding his assessment of the
     reports and analysis presented by Plaintiffs’ expert witnesses, including James Rafalski.




                                             3
  Case: 1:17-md-02804-DAP Doc #: 2654 Filed: 09/25/19 4 of 4. PageID #: 416384



Dated: September 25, 2019

                                                   Respectfully Submitted,



                                                   /s/ John P. McDonald
                                                   John P. McDonald
                                                   C. Scott Jones
                                                   Lauren M. Fincher
                                                   Brandan J. Montminy
                                                   LOCKE LORD LLP
                                                   2200 Ross Avenue, Suite 2800
                                                   Dallas, TX 75201
                                                   Tel: (214) 740-8000
                                                   Fax: (214) 756-8758
                                                   jpmcdonald@lockelord.com
                                                   sjones@lockelord.com
                                                   lfincher@lockelord.com
                                                   brandan.montminy@lockelord.com

                                                   Counsel for Henry Schein, Inc. and Henry
                                                   Schein Medical Systems, Inc.

                               CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was served via the Court’s ECF system to all

counsel of record.


                                                          /s/ John P. McDonald
                                                          John P. McDonald




                                               4
